DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 29 December 2020. Presently, claims 1-4 and 6-10 are pending. Claim 5 has been canceled.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Regarding the 102 rejection of claims 1 and 3-7 over Kamelmacher (US 3,964,840), Applicant argues that Kamelmacher does not disclose the edge of each sub-plate is tangent to the working surface of the other one of the two adjacent blades. The rejection states “see angle β2 in Fig 1, one side of this angle is a common tangent of the sub-plate edge and the blade working surface.” That is, one side of the angle, the side identified as L1 in Applicant’s Remarks filed 29 December 2020, is tangent to the working surface and also tangent to the sub-plate edge. 
The most relevant argument from the Remarks (p.9): “L1 and L2 are not the same line, there is an angle formed therebetween.”
Response: L2 is the curve of the sub-plate edge. There is an angle between L2 and L1, and the angle is constantly decreasing (due to the curvature of L2) as the line L1 and curve L2 approach the point of tangency, T, where they converge. This is consistent with a line being tangent to a curve. Fig 1 shows L1 and L2 have the same slope and converge at the point T in a way that would be interpreted by one of ordinary skill in the art as tangency, thus meeting the limitation the edge of each sub-plate is tangent to the working surface.
[AltContent: textbox (L1)][AltContent: textbox (L3)][AltContent: textbox (from Wolfram MathWorld:)]
    PNG
    media_image1.png
    270
    381
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    146
    225
    media_image2.png
    Greyscale


Further discussion of L1, L2, L3, and β2 are below, but secondary to the discussion of tangency above.
 Remarks (p.9): “the angle β2 is not the angle between the edge of each sub-plate and the working surface of the other one of the two adjacent blades.”
Examiner: Agree
Examiner does not allege that the angle β2 is the angle between the edge of each sub-plate and the working surface of the other one of the two adjacent blades, as argued in the Remarks at p.9. This would be fruitless since, in order to meet the limitation of claim 5, such an angle would have to be 0º.
L1:
Applicant: L1 is tangent to the blade working surface (see Remarks p.9)
Examiner: L1 is tangent to the blade working surface
Conclusion: Agreement
L2:
Applicant: L2 is the edge of the sub-plate 
Examiner: L2 is the edge of the sub-plate. It is not a line. It is curved and has a point of tangency (T in the annotated Fig 1 below) with L1, the blade working surface
Reference: L2 is not described, but appears to be consistent with the edge of the sub-plate as shown in Fig 3.
L3:
Examiner: L3 is irrelevant and not relied upon.
Reference: L3 is the tangent to the circle about the axis of the impeller.
Conclusion: See annotated Fig 3 below, showing the circle. L3 is tangent to the circle at point P. The angle β2 describes the orientation of the blade at the inner end of the blade, which is 15-35º from the tangential direction, the tangential direction at that radius being denoted by L3.
	


[AltContent: textbox (P)][AltContent: textbox (L3)][AltContent: oval]
    PNG
    media_image3.png
    459
    429
    media_image3.png
    Greyscale







Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 depend from canceled claim 5, thus their scope is indefinite. For the purpose of examination, the limitation have been interpreted as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamelmacher (US 3,964,840).

[AltContent: textbox (C6)]
    PNG
    media_image1.png
    270
    381
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    150
    148
    media_image4.png
    Greyscale

Regarding claim 1, Kamelmacher discloses:
An impeller comprising:
a base plate (2);
a hub (portion surrounding shaft bore 12, including cowling 11) protruding from the base plate; and
a plurality of blades (4) connected to the base plate and extending from a lateral surface of the hub (at 13) toward an edge of the base plate, opposite sides of each of the blades being a working surface (pumping surface 6, see Fig 1, col 3 lines 1-7) and a non-working surface (see arrow at top of Fig 1 indicating rotation direction, leading edge is working, trailing edge is non-working);
wherein the base plate is divided into a plurality of sub-plates by the plurality of blades, each of the sub-plates is located between two adjacent blades (see Fig 3) and connected to the non-working surface of one of the two adjacent blades and the working surface of the other one of the two adjacent blades, and a distance from an edge of each of the sub-plates to a center of rotation of the impeller is varied (see cutouts in 2 in Fig 3), the edge of each sub-plate is tangent to the working surface of the other one of the two adjacent blades (see annotated Fig 1, sub-plate edge L2 is tangent to line L1 at point T, where L1 and L2 converge).
Regarding claim 3, Kamelmacher discloses:
distance between an end of each sub-plate away from the hub and the center of rotation of the impeller is the same (see Fig 3, each sub-plate is the same).
Regarding claim 4, Kamelmacher discloses:
 a distance from a joint where each sub-plate is connected to the non-working surface (opposite 8, see rotation direction in Fig 1, connection is near tip) of one of the two adjacent blades to the center of rotation of the impeller is greater than a distance from a joint where the sub-plate is connected to the working surface (8, see Fig 1, connection is closer to hub) of the other one of the two adjacent blades to center of rotation of the impeller.
Regarding claim 6, Kamelmacher discloses:
 an angle is formed between the edge of each sub-plate and the non-working surface of the one of the two adjacent blades (see acute C6 angle between blade and sub-plate near tip of blade in annotated Fig 3 above).
Regarding claim 7, Kamelmacher discloses:
 the angle is equal to or less than a supplementary angle of an outlet blade angle of the impeller (angle C6 would be supplementary if the outer edge of the sub-plate was a circle having a radius equal to the blade radius, the acute angle shown is substantially smaller than supplementary).


s 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paton (US 5,605,444). Claim 1 has the same scope as original claim 5. All other claims have a scope not present in the originally filed claims. Here, claim 1 is rejected over Paton because it is needed to reject the remaining claims with new scope. It is also applied to claims 6 and 7, which now have a different scope because they are indefinite.

    PNG
    media_image5.png
    369
    613
    media_image5.png
    Greyscale

Regarding claims 1 and 9, Paton discloses:
A pump (col 1 lines 6-9) comprising: 
a housing (col 2 lines 54-57);
a motor (col 2 lines 54-57 “rotary drive provisions… standard design”, col 1 lines 43-44, standard pump driven by a motor) connected to the housing; and
an impeller (100) received in the housing (see claim 5) and driven by the motor, the impeller comprising:
a base plate (105);
a hub (central portion of top surface 101, see Fig 1) protruding from the base plate; and
a plurality of blades (110) connected to the base plate and extending from a lateral surface of the hub (see Fig 1) toward an edge of the base plate (see Fig 2), opposite sides of each of the blades being a working surface (W in annotated Fig 2, col 3 lines 10-15: impeller rotates counter-clockwise as shown in Fig 2, so counter-clockwise face of each blade is working, and clockwise face is non-working) and a non-working surface (N-W);
wherein the base plate is divided into a plurality of sub-plates by the plurality of blades (see Fig 2), each of the sub-plates is located between two adjacent blades and connected to the non-working surface of one of the two adjacent blades and the working surface of the other one of the two adjacent blades (see Fig 2), and a distance from an edge of each of the sub-plates to a center of rotation of the impeller is varied (see distance between outer locus 150 and edge of impeller in Fig 2, L2 less than L1 and L3 in annotated Fig 2), the edge (E in annotated Fig 2) of each sub-plate is tangent (at point T in annotated Fig 2) to the working surface (S) of the other one of the two adjacent blades.
Regarding claims 2 and 10, Paton discloses:
the distance from an edge of each of the sub-plates to the center of rotation of the impeller is gradually reduced and then gradually increased, along a circumferential direction starting from the non-working surface (NW, see L1 in annotated Fig 2) of one of the two adjacent blades toward (L2) the working surface (W, L3) of the other one of the two adjacent blades (the distance .
Regarding claim 3, Paton discloses:
a distance between an end of each sub-plate away from the hub and the center of rotation of the impeller is the same (in other words, the impeller has rotational symmetry as shown in Fig 2; blades are the same length as shown by circle 150 in the bottom half of Fig 2 [not included in this action] sub-plates extend approximately to the blade tips on the non-working side, and are thus the sub-plates are understood to be the same length).
Regarding claim 4, Paton discloses:
a distance (L1) from a joint where each sub-plate is connected to the non-working surface (NW) of the one of the two adjacent blades to the center of rotation of the impeller is greater than a distance (L3) from a joint where the sub-plate is connected to the working surface (W) of the other one of the two adjacent blades to the center of rotation of the impeller.
Regarding claim 6, Paton discloses:
an angle (at C6 in annotated Fig 2) is formed between the edge of each sub-plate and the non-working surface of the one of the two adjacent blades.
Regarding claim 7, Paton discloses:
the angle (C6) is equal to or less than a supplementary angle of an outlet blade angle (B2b at the top right in Fig 2 is outlet blade angle, i.e. angle between blade outlet and tangential direction. B2b is less than 90 as shown in the figure, and can vary from 0º to 90º according to col 3 lines 18-21. Angle C6 is less than  of the impeller.
[AltContent: textbox (hub)][AltContent: textbox (tip)][AltContent: textbox (rib)][AltContent: textbox (blade)]
    PNG
    media_image6.png
    327
    389
    media_image6.png
    Greyscale

Regarding claim 8, Paton discloses:
a side (bottom) of the base plate away from the hub comprises a plurality of reinforcing ribs (see annotated Fig 1, “rib”, shown as visible in two distinct portions [in full Fig 1 in the reference] from cross section 1-1, but not cut by the section and not connected, thus there are multiple distinct ribs ), radially outer ends of the reinforcing ribs are respectively connected to radially outer ends of the blades (see Fig 1, since the rib on the bottom extends to the outermost edge [“tip”] of the impeller, and the outermost portion of the impeller also has a blade on top whereas the portions without a blade are cut away, then the tip of the rib must have the same radial and circumferential position as the tip of the blade).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant’s Remarks filed 29 December 2020 stated that “None of other cited references disclose the above feature either” (bottom of p.9), referring to the limitation of claim 5. In addition to the references relied upon in the rejection, Xiang, Nuhn, and Nakano, cited below each show “the edge of each sub-plate is tangent to the working surface of the other one of the two adjacent blades.” The point of tangency, T has been added for clarification.

[AltContent: textbox (T)]
    PNG
    media_image7.png
    350
    336
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    335
    142
    media_image8.png
    Greyscale

Xiang (CN 105697414) is relevant to claim 1-4, 6, 7, and 9-10 and discloses:
A pump (see Fig 1) comprising: 
a housing (see Fig 2);
a motor (left portion in Fig 1, p.4, “Embodiment 1”, underlined portion) connected to the housing (see Fig 1); and
an impeller (21, see Fig 4) received in the housing and driven by the motor, the impeller comprising:
a base plate (portion between blades, see Fig 4, plate at left side in Fig 5);
a hub (raised portion at center in Fig 5) protruding from the base plate; and
a plurality of blades connected to the base plate and extending from a lateral surface of the hub toward an edge of the base plate (as shown in Fig 5, blade connects to hub), opposite sides of each of the blades being a working surface (convex) and a non-working surface (concave);
wherein the base plate is divided into a plurality of sub-plates by the plurality of blades, each of the sub-plates is located between two adjacent blades and connected to the non-working surface of one of the two adjacent blades and the working surface of the other one of the two adjacent blades (see Fig 4), and a distance from an edge of each of the sub-plates to a center of rotation of the impeller is varied (see cutouts in Fig 4).
[AltContent: textbox (T)]
    PNG
    media_image9.png
    280
    322
    media_image9.png
    Greyscale

Nuhn (US 2017/0198722) is relevant to claims 1-4, 6, 7, and 9-10 and discloses:
A pump ([0002]) comprising:
a housing (overall housing as shown in Fig 1D, including 51, 52, 12);
a motor ([0012]) connected to the housing (by shaft 15, [0042]); and
an impeller (either of 13 or 53, see Figs 2A and 2B, [0043]) received in the housing and driven by the motor, the impeller comprising:
a base plate (bottom partial plate between blades, see Figs 2A and 2B);
a hub (70 or 80) protruding from the base plate; and
a plurality of blades (14 or 54) connected to the base plate and extending from a lateral surface of the hub toward an edge of the base plate, opposite sides of each of the blades being a working surface (convex side) and a non-working surface (concave side);
wherein the base plate is divided into a plurality of sub-plates by the plurality of blades, each of the sub-plates is located between two adjacent blades and connected to the non-working surface of one of the two adjacent blades and the working surface of the other one of the two adjacent blades (see Figs 2A and 2B), and a distance from an edge of each of the sub-plates to a center of rotation of the impeller is varied (see arcuate shape of base plate between blades).


Nakano (US 2006/0210394) discloses a pump impeller with notches, and teaches criteria for determining the size of the notches.
[AltContent: textbox (T)]
    PNG
    media_image10.png
    230
    374
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    434
    426
    media_image11.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                             
	
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745